RSPO New Planting Procedures
Summary Report of SEIA and HCV Assessments

1. Executive Summary

Olam Palm Gabon, a subsidiary of Olam International, and the Government of the Republic of Gabon
have partnered in a 70:30 Joint Venture to develop industrial and smallholder oil palm plantations and
processing facilities in Gabon over two phases. The development is part of new national policies
aiming to eradicate poverty and implement structural reforms to diversify sources of growth. The palm
oil produced will be sold in both local and international markets.

In September 2011, Olam Palm was granted a 35,354 ha concession located in Ngounié Province
(the “Mouila concession”), for agro-industrial oil palm plantation development. Olam Palm
commissioned a High Conservation Value assessment and Social & Environmental Impact
assessment (SEIA). The SEIA and HCV assessments were completed to identify the potential
impacts on the environment and communities and to subsequently support the definition of the
geographical area where the actual project will be implemented, after excluding all high conservation
value and riparian areas. Additionally, Olam Palm Gabon has engaged communities to obtain their
free, prior and informed consent.

+ _ Assessment of Forest Areas

The forest inventory from 72 plots recorded 9,444 trees (>10cm dbh) grouped into 264 species from
56 families dominated by Caesalpiniaceae, Burseraceae, Euphorbiaceae, Olacaceae and
Ebenaceae. The dominant species overall is Okoumé (Aucoumea klaineana) which is highly typical of
disturbed or secondary forests as is Rikio (Uapaca guineensis) but other dominant species are typical
of flooded forests (e.g. Hymenostegia sp.) or more mature forests (e.g. Strombosiopsis sp., Diospyros
sp.). The terra firma forests are composed of a complex mixture of young, degraded or old secondary
forests, but do not represent ‘primary forest’ as it is understood in Gabon i.e. large expanses of
‘ancient forests’. Seasonally flooded forests show the fewest signs of anthropogenic disturbance in
this landscape, and have the most interesting flora from a conservation perspective. They are
characterised by a strong dominance of an unknown Hymenostegia sp. and Assongho (Anthostema
aubyranum), as well as the strong presence of two Cynometra species (one of which is also
unknown). Seasonally flooded forests are considered HCV 3.

° Areas required to maintain or enhance one of more HCV

Areas supporting HCV 1.2, 1.8, 3, 4.1, 5 & 6 were identified during the HCV assessment. These areas
are further discussed below.

+  Peat soils
There are no peat soils within the project area, evidenced by the soil and agronomic studies.

The soils encountered on the project site fall within three classes: ferralitic soils, hydromorphic soils,
which are soils are in sinkholes and drainage axes, soils on simple slopes or the tops of hills where
the terrain increases slightly. In addition there are a few spots of podzolic soil. All these soils are
closely interwoven, forming a mosaic direcily related to the topography.

+ _ Local peoples’ lands (addressed in HCV 5 & 6)
Local peoples’ lands were identified through social participatory mapping. This process identified both
the areas currently used for hunting, fishing and collection of forest products, but also sacred and
culturally important sites. Preliminary maps produced through this process will be refined through the
FPIC process.

Identification of areas important to local communities was completed in two phases. The first phase,
involved a socio-economic survey of each village potentially impacted by the project. In the second
step, a team of IRET experts completed participatory mapping in each village.

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 1
Village

Moudouma
Douya

Guiamba

Mutame Sane
Fumu

Doubou

Mboukou

Ditounga

Rembo

Guidouma

St. Martin

Migabe

Ningui

Acti

s and resources within the Mouila concession

No overlap with Olam concession
Virtually no overlap with the Olam concession

Several overlapping activities, sacred sites, old villages, lakes. Fishing,
hunting and gathering and some old agricultural fallows located in the
concession area.

Overlaps with active agricultural fields and fallows, old villages, lakes, sacred
sites, hunting and gathering activities.

5 old villages, cemeteries, lakes, hunting and fishing camps, gathering.
Expressed concern over having adequate buffer zone between concession
and village.

Fields and fallows, 10 old villages, 3 sacred sites, 2 cemeteries, hunting,
fishing, gathering activities

1 sacred site, lake, camp, hunting and fishing

3 camps, 1 old village, lakes, hunting, fishing and gathering. Expressed
concern over having adequate buffer zone between concession and village

Low impact — a few fishing and hunting activities within the concession.

Located on the other side of the river, some hunting, fishing and gathering
activities within the concession

Located on the other side of the river, some hunting, fishing and gathering
activities within the concession

not impacted — far from concession limits. HCV 5 & 6 absent.

HCV  HCV

u
a

NPP Summary of SEIA & HCV Assessments for Olam International Ltd

May 2012
Figure 1: Below are illustrative maps of village territories identified through participatory mapping, showing indicative resource
collection areas of a highly affected village (top) and a marginally affected village (bottom) in the Mouila concession. The
territories of 12 affected villages are detailed in the Environmental Impact Assessment.

Carte d'utilisation de l'espace et des ressources naturelles du village Mutambasanefumu

ecospiiere

ge Guidouma
Legende

a vue =
Si ancen ioge — Route
Dr ce
"Unie era
Fe Crrue
LL ones D op onie mgonde

lle en era
À mme
À pr

À [en
2) |A sum
CO | œ mit

Mt

LS À

Loncin Edvige EYANG EFA
Réntsée Pr Sam Nora Kosia. Cêine Garner
vec Lara de 1 communauté de Guidouna
Facteurs lOcaut Pare Says houle et etone Panbou

ERA
YolAM

ds

SH

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 3
Figure 2: Sacred sites (HCV 6) for affected villages around the Mouila Concession. The territories of 12 affected villages are detailed in the Environmental Impact Assessment.

Cartes des sites sacrés et cimetières
dans la palmeraie d'Olam Palm
Site_sacré_Rembo

Piste Mboukou

+ Cmeiore Piste Saint Martin
D Ste sacré Piste Guidoura
& Ste sacré Piste Mutambe sans fumu
+ Cimotiore Piste Migabé
Site_sacré_Guiamba Piste Giamba
demarre Piste Douya
lac saor8 Piste Ningui
Cimetere —— piste Doubou
Ste sacré — piste_Rembo
Cimetère Rivière

sacré_Mboukou Site_sacré ot imetière_Rombo
Cimetière I sic_sxcr6_ ct cimotière_Guidoura

œ

1 Ste sacré Route

ite_

Sie enoré I sie s2056 ot cimétière_Moutamba_Sane_Fumu

Vilage Site_saeré et cimetière_Guiamba
Piste Moudoums Site_sacre et cimatire_Moudouma
— piste Diounga She_sacré et cimetière_Ditounga

M si sac ct metre Diounga
I sic s20 ct cmetère_Meoutou
Le

D Pure cute de Dourou
ET] rameraie_Mouts

savane

Fort dense

CI vie

YOLAM  <5R

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012

2. Scope of The SEIA and HCV Assessment

e _ Organisational information and contact persons
Olam Palm engaged Ecosphere SARL!, a Gabonese environmental consultancy, and Proforest (UK}°,
to respectively conduct an SEIA and HCV assessment of a 35,354 ha concession north of Mouila
between September 2011 and March 2012.

Name Role and Institution | Expertise

Proforest: High Conservation Value Assessment

. Proforest, RSPO Biodiversity/ conservation
Christopher STEWART Lead Assessor expertise
Ellen BROWN Proforest Socio-economic and participatory

rural assessment expertise

Ecosphere: Social and Environmental Impact Assessment

Victor BOUMONO MOUKOUMI,
Michelle Syivana TSIOBA MOUBOUALI, | Ecosphere SEIA coordinators
Gerly EKOTY

+ _ Legal documents, regulatory permits and property deeds related to the
areas assessed

e Concession agreement for long-term lease between the Government of Gabon
(GoG), represented by the Prime Minister, and Olam Palm Gabon: This agreement
summarizes the rights and obligations of Olam Palm Gabon on the acquisition of a
concession north of Mouila with a total area of 35,354 ha (period of 50 years,
renewable once) to be developed for oil palm.

+ Decision No. 141/11 of 18 October 2011: Authorization issued to Olam Palm Gabon
by the Ministry of Water and Forestry for conducting surveys in forest concessions
covering an area of 85,354 ha, up to one year, to determine the feasibility of agro-
industrial plantations.

°  DGEF-Ordnance - November 2010 Cartographic Project for Olam Palm Gabon:
These documents define the site boundaries of Mouila concession awarded to Olam
Palm Gabon by the Convention on the grant of long leases.

+ Location maps and description

The Mouila concession covers 35,354 ha northwest of the town of Mouila in Ngounié Province,
approximately 440 km southeast of Libreville, and is located in the forest-savannah transition region
of southern Gabon. lt is on a genily undulating plain over limestone/shale bedrock, yielding soils of
moderate to low fertility (including small, highly infertile patches and areas of hard pan and
concretions); however, most soils are suitable for palm plantations according to soil analyses
commissioned by OLAM, with fertiliser additions as required for economic yields. Located on the left
bank of the Ngounié River, the concession is in the catchment of three minor rivers: Rembo, Doubou
and Douya, which have their source in the Tandou mountains of the Mayombe massif to the west and
flow in the direction southwest - northeast emptying into the Ngounié. These rivers flow through the
concession area for 21.7 km (Rembo), 8.3 km (Doubou) and 9.4 km (Douya) respectively. The
concession is delimited by the Ngounié River in the North, the Rembo in the NE and the Douya in the
SW. There are also smaller permanent water courses in the south eastern section of the concession,
most notably the Douguehy River.

The savannah areas in the concession are irregular in shape and range from a few dozen meters
wide to open plains a kilometre or so across. They may be linked together or entirely surrounded by

* ECOSOPHERE SARL, Quartier Montagne Sainte, Libreville, Gabon

? www.proforest.net

NPP Summary of SEIA & HCV Assessments for Olam International Ltd

May 2012 5

trees. Drier savannah areas are characterised by grasses or sedges whist the shallow cockpits” have
grasses, taller sedges and scattered woody plants. The majority of the concession is covered by
forested areas, which are a patchwork of pioneer forests and old agricultural fields closer to the road,
seasonally inundated forests in the depressions and near the rivers, and more mature forests towards
the Ngounié River and in patches close to rivers and marshes. Large areas of terra firma forest have
been exploited for timber at various points in the past and are now somewhat degraded (younger
trees, pioneer species, open canopy, etc).

The SW boundary of the concession runs parallel to the main N-S road and ranges from 1-3 km from
the main road. Mouila, the provincial capital is just over 20 km from the southernmost tip of the
concession. Thirteen villages are located along the roadside and on the right bank of the Ngounié
River. Approximately 1,700 people live in the ten villages which are closest to the main concession
area. Because of its proximity to the main road and to villages, the area is influenced by various
human activities including hunting and fishing, small scale timber extraction, and a recent road-
building project. Local people also carry out small scale subsistence agriculture up to 2-3km from their
villages, with some active fields and several more fallow fields identified within the concession
boundaries. Older traces of past habitations and villages within the concession boundary appear to
date back several decades and were probably abandoned in the 1970s, when a new road was built
and villages moved and settled along the new road.

geste sort iaue ea cat LC 200 CR)

EN

Location of the Mouila concession (represented by a star). It is over 30 km distant from the nearest National Park (Waka) and
outside of any conservation priority landscape.

° Area of new plantings and time-plan for new plantings
The concession area of 35,354 hectares allocated to Olam Palm Gabon is owned under the state
domain as Article 8-Origin of Property of the Concession Agreement stipulates. lt states “The land
which is the object of this lease belongs to the state as a part of its private property domain under the
requirements of Article 2, Paragraph 2, of Law No. 14/63 of 8 May 1963 establishing the composition
of the domain of the state and the rules that determine the modes of management and alienation.”
OLAM Palm Gabon intends to establish new plantings across the concession, setting aside and
managing HCV areas described and mapped further on in this summary. Furthermore, recognizing
customary use by communities of some areas within the concession boundaries, Olam Palm Gabon

3 "Cockpit’ is used to describe bowl-like depressions in the topography

6 NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012
will map these areas in a participatory manner with the relevant villages and either excise or indemnify
the appropriate parties as per agreement during the FPIC process.

Establishment of a nursery is underway and was described in a previous HCV report, which is
available on the RSPO website. Commencement of planting is planned in the south of the site in the
end of 2012, and further land clearance towards the Centre and Northern half of the concession will
proceed in 2013 based on further modelling of the hydrological processes and detailed mapping of
HCV areas (biological and social). Proforest has provided a detailed schedule and procedure to
safeguard HCVS during land clearance operations.

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 7
8. Assessment process and procedures

Ecosphere was responsible for the field studies‘ and analysis of results necessary to fulfil an SEIA,
whilst Proforest offered an advisory role both to Olam and Ecosphere to ensure that SEIA methods
and data provided the context and baseline information necessary to evaluate HCVSs and HCV zones
in the concession. Proforest conducted a national stakeholder and expert consultation process on the
outcomes of the field investigations in February 2012, following the completion of the main data
collection. Proforest is responsible for the interpretation of these results and the recommendations for
maintaining HCVS in and around the Mouila concession.

* _Assessors and their credentials

Name Role and Institution Expertise
Ecosphere: Social and Environmental Impact Assessment
Dr. Jean-Daniel Agronomy and Forestry Research | Ichthyology
MBEGA Institute (IRAF) at The National
Blaise MBOYE Scientific and Technological
Research Centre (CENAREST)
Edwige EYANG Tropical Ecology Research Participatory
EFFA Institute (IRET) at CENAREST mapping / GIS
Rose ONDO University Centre on Research Socioeconomic
and Action in Social Forestry and | studies, social
Sustainable Development forestry,
(CURFOD) sustainable
development
Jean Paul MAYEKI Researcher, CENAREST Agronomy
Antoine Mitt Instructor and researcher, Agronomy
MBEANG National Agronomy and
Biotechnology Institute (INSAB)
Bernice BOUANGA Consultant Agronomy
Dr. Alfred IRET Botany
NGOMANDA
Dr. Nestor ENGONE | IRET and National Herbarium Botany
OBIANG
Roland ZINGA Consultant Wildlife
KOUMBA
Dr Jean Aurélien Researcher, Omar BONGO Remote sensing,
MOUKANA University GIS
LIBONGUI
Dr Nicaise Researcher, CENAREST Geography and
RABENKOGO spatial planning
Joseph NDONG Ecosphere and l'Ecole Nationale Environmental
NLO Supérieure de Libreville (aquatic)
chemistry

Experts employed by Ecosphere to carry out field studies for the SEIA

+ Assessment methods
HCV Assessment
The HCV assessment is based on reports produced by Ecosphere, covering the physical, biological

and social aspects of the concession area, supplemented by Proforest's own scoping studies and
expertise in landscape ecology and social studies.

* Proforest accompanied Ecosphere teams into the field during six days to better understand methods and data collection and
to acquire à general understanding of the concession area.

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 8
Pre-assessment
Methods comprised of a pre-assessment with desk-based research, a scoping visit and preliminary
stakeholder consultation process, and field assessments to identify potential HCVs.

Scoping visits and main assessment

Proforest and Ecosphere conducted scoping visits in September and October 2011. Several teams
conducted field data collection between October 2011 and February 2012. Technical details are
summarised in the next section.

Expert and national stakeholder consultations

Proforest convened a meeting of the various SEIA team leaders and field technicians in February
2012, to collate results, compare opinions across different fields of expertise and to develop a
preliminary interpretation of the HCVSs present in the concession. Based on these results, Proforest
then conducted consultations with national stakeholders and independent experts in February 2012.

Dates & Programme

INo. Task Sept. Oct. Nov. Dec. Jan. Feb. Mar.
2011 2011 2011 2011 (2012 2012 |2012

fl HCV scoping visit

2 Initial field visits (botany,

aquatic life, entomology)

B First field data mission —

nursery scoping
4 Second phase of field data
collection — full SEIA

Socioeconomic surveys

Participatory mapping

Public consultation — Mouila
(concession

B HCV national stakeholder
consultations

fe] Elaboration of SEIA and
HCV reports

Summary timetable of the SEIA and HCV assessment
SEIA Assessment

For this study, field missions were conducted by each Ecosphere expert to examine botany,
ichthyology, agronomy, hydrology, soil science, entomology, carbon sequestration, socioeconomic
factors, fauna and geophysics. Each field study was conducted through methodologies summarized
below.

Data Collection

Agronomy: Several samples were taken in savanna areas using augers in addition to digging holes
to examine the soil horizon. Additionally, the aim was to observe the different types of reliefs (slope,
dune areas of congestion, etc.). Potential areas for implementation of the nursery were examined
based on several criterions, such as: meeting nursery irrigation requirements of 750m / d; proximity
to labor; topography; soil characteristics and lastly, the significance of risks posed by agricultural
activity to the environment.

Soil: Soil samples were taken along parallel transects oriented in a west-northeast direction, and
depending on the slope of the terrain. A total of 24 survey areas were sampled. Morphological
analysis was performed, taking into account the surrounding vegetation, and hydrography.
Additionally, soil was modeled and characterized by its color, texture, structure, porosity, biological
activity and the presence of coarse fragments in the soil profile. À physicochemical analysis was

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 9
carried out to determine the particle size. Further chemical analysis was limited to the determination
of soil pH, exchangeable bases, exchangeable anions, calculation of the cationic exchange ratio
(CEC) and carbon/nitrogen (C/N) ratio

Flora: Botanical surveys of selected sites and a systematic forest inventory were conducted to
characterise and evaluate vegetation types. Field data are cross-referenced with remote sensing data
(canopy height and topography) obtained through a LIDAR survey at 1m precision. 72 plots of 0.5 ha
placed every 500m along 7 transects were inventoried across the concession, representing ca. 0.2%
of the total area.

Fauna: A literature survey was conducted to identify the faunal species which were potentially to be
found in the concession, and to determine the conservation and protection status of the species
encountered. À faunal survey was conducted along 8 transects ranging from 2-10 km long. Encounter
rates for most species were low, and the data obtained are suitable for an analysis of relative
encounter rates.

Aquatic biodiversity: Fish samples were collected from 20 sampling stations, across eight different
streams covering a range of aquatic habitats. Fish were identified in situ, or preserved and sent to the
national lab.

Hydrology: Major hydrological features were characterized according to size, depth, substrate and
watershed. Width and depth of the streams and water velocity and flow rates were recorded. Water
samples from 13 rivers and streams were analysed for temperature, pH, dissolved solids, dissolved
oxygen, salinity and transparency. Water samples were submitted to comprehensive analysis as
required by Gabonese law.

Socioeconomic surveys and participatory mapping: À socioeconomic survey was conducted in 12
villages surrounding the concession which included 106 household surveys and one group interview
with community members in each of the survey villages. The survey questionnaire covered the
following: household composition, educational level of family members, place of birth, activities of
household members, household income, housing conditions, household goods and comfort, use of
space and resources of the forest, and the project and development potential. Participatory mapping
was conducted in 12 villages in order to identify economically and culturally important resources and
sites for local communities. The social assessment process also included administrative and village
meetings as required by law.

HCV interpretation: The HCV assessment consisted of literature reviews, scoping visits, continual
support and an advisory role during the SEIA, HCV stakeholder consultations and SEIA evaluation
and interpretation.

10 NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012
° _ Stakeholder consultation
In the week commencing 6" February 2012, Proforest convened a workshop of all team leaders
involved in the field assessment, facilitated a discussion of the results and collated a preliminary
assessment of the status of HCVs in the Mouila concession. This was immediately followed by
national-level stakeholder consultations on these results.

Stakeholder contacted Post and Institution
; Director, Agence Nationale des
Dr. Lee White Parcs Nationaux (ANPN)
Ngoua Assoumou Henri-Grégoire Director General de l'Agriculture
ALLOGO Constant Focal Point, CARPE

Directeur General de
Louis Léandre EBOBOLA TSIBAH l'Environnement et de la
Protection de la Nature (DGE)

+ _ Eric FORNI- PAPPFG - Bureau
Gestion durable et
Correspondant du CIRAD au
Gabon Projet d'Aménagement des Petits

° Léon Freez NZIMBILI —- PAPPFG | Permis Forestiers Gabonais
- Bureau SIG/Base de données

+ _ Jean Pierre FINES — PAPPFG -
Bureau Aménagement Forestier

° Tim Rayden (Forest Certification
Expert)

° Dr. Malcolm Starkey (Scientific k .
Advisor) Wildlife Conservation Society

+. With additional comments in

writing from Dr. Fiona Maisels

Véronique Bovée

Suparna Biswas WWE

Idriss Deffry

Marc ONA ESSANGUI —

Président, Brainforest

+ ESSONO ONDA - Protêt Brainforest
Judicaël

-_Sosthene Ngoma

Stakeholders taking part in consultations to meet further national requirements for the social and
environmental impact assessment include:

Secretary General of Prefeciures of Tsamba-Magotsi and Fougamou

Deputy of Douya Onoue

Presidents of the Department Councils

President of the Tribunal

Adjoint Procurer for the Republic based at the Tribunal of Mouila

Adjoint Mayor for the Commune of Mouila

Commandant of the Gendarmarie Brigade

Representative of the Agricultural Sectors

Representative of the Ministry of Water and Forests

Delegates of Director General of the Environment

Delegate of Olam Palm Gabon

Delegate of Ecosphere

Chiefs and representatives of Villages of Douya, Migabe, Ningui, Saint-Martin, Ditounga,
Doubou, Guidouma, Mboukou, Moudouma, Moulandou Foula, Mutam Sane Fumu, Guimba,
Rembo

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012
-_List of Legal, regulatory and other guidance referenced

The laws applicable in the matter of environmental protection at the international level are:
- The WTO Agreement on Sanitary and Phytosanitary Measures
- The Convention on Biological Diversity (CBD)
- The Cartagena Protocol on Biosafety
- The Rotterdam Convention on Chemicals and Pesticides in International Trade
- The Stockholm Convention on Persistent Organic Pollutants (POPs)
- The Algiers Convention on the Conservation of Nature and Natural Resources
- The Vienna Convention on the Protection of the Ozone Layer and the Montreal Protocol on
substances that deplete the ozone layer
- The United Nations Framework Convention on Climate Change (UNFCCC)
- The Kyoto Protocol
- The Convention on the Ban of the Import into Africa and the Obligation to Cooperate and
Fight Against the Importation of Waste
-+ The Basel Convention on the Control of Trans-boundary Movements of Hazardous Wastes
and their Disposal

The following national laws governing the management and protection of the environment are
applicable:
- The Constitution of the Gabonese Republic, which enshrines the right to own property and
to a healthy environment;
+ Law No. 16/01 of December 31, 2001- Forestry Code in the Gabonese Republic
+ Decree No. 161/PR/MEF of 19 January 2011 laying down the conditions for issuing permits
and licenses for hunting and capturing
+ Decree No. 162/PR/MEF of 19 January 2011 laying down detailed rules for the recognition
and enforcement of certain offenses against water and forests
+ Decree No. 163/PR/MEF of 19 January 2011 laying down the conditions of detention,
transportation and marketing of wild animals, trophies and hunting products
+ Decree No. 164 of 19 January 2011 regulating the classification and latitudes of
slaughtering animals
+ Decree No. 679/PR/MEFCR of 28 July 1994 laying down the periods of opening and closing
of hunting
+ Decree No. 115/PR/MAËEFDR of 3 February 1981 on the protection of wildlife
+ Order No. 2043/PMMEFPCEPN of 13 August 2003 prohibiting hunting, taking, possession,
transportation and consumption of primates
+ Order No. 481/MEFPE of 14 August 1995 setting the dates of opening and closing of
hunting
+ Law No. 22/2008 on Agricultural Code in the Gabonese Republic
+ Law No. 23/2008 on sustainable agricultural development policy
+ Law No. 16/93 26 August 1993 on the Protection and Improvement of the Environment and
its implementing regulations that are:
-Decree No. 539/PR/MEFEPEPN of 15 July 2005, regulating the impact on the
environment
-Decree No. 541/PR/MEFEPEPN regulating waste disposal
-Decree No. 542/PR/MEFEPEPN regulating the discharge of certain products in
surface water, groundwater and marine
-Decree No. 545/PR/MEFEPEPN regulating the recovery of waste oils;
-Decree No. 653/PR/MTEPN on the preparation and the fight against pollution by
oil and other harmful substances
+ Order No. 2/PM/MEPNRT of 14 April 2006 laying down the procedures for issuing an
authorization to perform impact studies on the environment
- The Labour Code and Law No. 6/75, November 25, 1975 Carrying Code of Social Security
+ Law No. 6/61 of May 10, 1961 Regulating the expropriation for public utility easements and
establishing for the execution of public works
+ Law No. 7/77 of 15 December 1977 on the establishment of a phytosanitary policy in the
Gabonese Republic
+ Law No. 15/63 of 8 May 1963 establishing the regime of land ownership
+ Order 247/1996 of 12 March 1996 on mandatory regulations on imports for distribution and
use of pesticides or plant protection

12 NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012
+ Order No. 2149/PMMAEDRDHM, 30 November 2004 establishing a Committee on
pesticide registration

- The national implementation of the Stockholm Convention on Persistent Organic Pollutants
in Gabon

4. Summary of assessment findings of the SEI
Assessment

The socio-economic impact study was conducted in two stages which consisted of two field
assessments to determine the potential areas of impact on local communities resulting from the
implementation of the project by Olam Palm Gabon. The socio-economic study and social
participatory mapping was carried out in villages and the areas of activity (encampments, areas of
agriculture, hunting, fishing, places of worship, ancient villages and sacred sites), located along the
Fougamou-Mouila road, which stretches approximately 90 Km.

° Summary of key findings in respect of socio-economic
impacts to country, region and local communities

Gabon has very little large scale agriculture and largely depends on imports. As such, the palm oil
plantation to be developed by Olam Palm Gabon is in line with new national policies which aim to
implement structural reforms to diversify sources of growth and eradicate poverty.® In the project
region, the population has declined over the last ten years as the younger population has migrated to
major towns or the country's capital, Libreville, in search of employment or for education.

The distribution of population across the villages surrounding the concession is uneven (see table
below.) There are villages such as Mboukou, with a high population density of 400, while there are
small villages such as Ningui which is inhabited by only one family. The villages of Moudama and
Moulandafoula are furthest from the concession and are not impacted at all. These villages therefore
do not play a central role in the FPIC process and relevant project planning.

REPARTITION DE LA POPULATION DANS LA ZONE D'INFLUENCE
DU PERMIS OLAM PALM ZONE MOUILA NORD

T
me use

LEGENDE

Prorisee la Nasnaié
Pass OLAM PALM
Va prncipale ne

| — vie secondaire bténtée 9 75
© Castle prsraciale (Mouls)

Kilometres

War En

LE

Map of the concession showing the distribution and population of nearby villages.

5 Strategy Paper for Growth and Poverty Reduction in Gabon (DSCRP), 2005.

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 13
: : Estimated 2011
Village Location :
Population

Moudouma 57 km from Mouila 94
Moulandafouala 55 km from Mouila 321

Douya 12km from Mouila 60

Guiamba 12 km from Mouila 100

Mutame Sane Fumu 19 km from Mouila 200

Doubou 25 km from Mouila 144

Mboukou 30 km from Mouila 400

Ditounga 40 km from Mouila 12

Rembo 35 km from Mouila 75

Guidouma 47 km between Mouila and Fougamou 520

St. Martin Other side of the Ngounie - Difficult road access in 100-150

rainy season
Migabe Other side of the Ngounie — No road access 30
Ningui Other side of the Ngounie — No road access 1 family

Population of 13 villages surrounding the concession area and their distance from Mouila

Potential impacts, detailed below, range from possible relinquishment of plantations to the restriction
of access to hunting and fishing areas, ancient villages and cemeteries.

. Farming Activities

Plantations are usually established in the immediate vicinity of the village and do not extend more
than 4 to 5 km from the village. This is due in part to the existence of animals damaging fields
(elephants, monkeys, wild boars, porcupines) and the desire to comply with the provisions of the old
Forest Code, which provided a band of 5 km along main roads for the practice of village activities
(One of the major demands of local people is that this band for agro forestry is respected by Olam
Palm Gabon). From the social participatory mapping it was determined that while all villages
practice agriculture close to the concession boundary, only two villages Mboukou and Mutane Sane
Fumu, actually have plantations within the concession. This is because villages that have access to
water do not carry out their farm activities in the project area, but practice them closer to their
respective villages, while those that do not have access to water need to access this elsewhere.

Relinquishment of access to former plantations within the concession boundaries will be negotiated
during the FPIC process and if agreed upon, the owners will be indemnified otherwise the area will be
excised.

. Fishing

Fishing plays an important role in community livelihood. It is done both in streams and rivers nearby
and within the concession area (see Table below). Fishing provides an important source of protein
and continued access to the major fishing grounds will need to be considered during the FPIC
process, future decisions of access rights and land use within the concession.

Name of village Main Rivers and Streams used
Douya (Tendoufilou-Biléngui) Douya, Miamba, Boukouama, Didouguila, Issane,
Mougoba, Ngounié
Guiamba, Midzazala, Ngoya, Douya, Divemba ; Ngounié
Mutane Sane Fumu, Konzou, Doubou, Magougou, Douya, Ngoya
Doubou Doubou, Mouèdi, Ngounié
Mikoukou, Maraya, Timba, Massimbi, Dougehi,
Mboukou Remboé, Baguedila, Moungonvi, Cambenya,
Ngouni Îi
Di Rembouè Déndé, Rembé Ditounga, Remboué
itounga, Bitsatsa, Ni ié
, Ngounié
Rembo Makoubou, Mikembi, Boukoumbi, Rembo, Petit
Rembo, lvepri 1, lvepri 2 and lvepri 3
Guidouma (Regroupement), Mounzobou, Benga-Mamba, Mounzao, Moutiessi,
14 NPP Summary of SEIA & HCV Assessments for Olam International Ltd

May 2012

Bindougoulou, Mbamba, Miniengui, Remboè,
Douguehi, Ngounié
Moabi, Mbamba, Mamimba, Diga, Dougoumbi,
Moudouma N 2.
gouniè
: : Ngounié, Dougoumbi, Mossanda, Nzokou, Petit
Ningui Nzokou
St Martin des Apindiji Ndoubou, Leyeye, Ngounié
Migabé Leyeye, Dourembou, Woupou-Woupou, Remboué,
g Ngounié
. Hunting

Hunting is presenily practiced by most communities in much of the concession area. lt begins in the
vicinity of villages (small hunting) and gradually extends into the forest (large hunting). lt is the activity
for which communities travel the longest distances. lt remains the prerogative of a small number of
people in the villages, especially with regards to hunting larger game. In villages, the differentiation
between small and big game hunting is done on the basis of the hunting area, the equipment used
and the type of game hunted.

Denial of hunting rights within the concession will impact an important source of revenue (as per the
socio-economic study, hunters have the highest income among all occupations) and impact an
important protein source to most villages. Access to the major hunting grounds will need to be
considered during the FPIC process and future decisions of land use within the concession, keeping
in mind that any hunting on palm concessions may contravene RSPO Principles and Criteria, and that
Olam must takes steps to discourage, reduce or eliminate illegal and unsustainable hunting e.g.
protected species.

. Other Aspects of Village Activity in the Concession Area

As can be seen from the social participatory mapping there are several ancient villages, cemeteries
and sacred sites. Olam Palm must discuss and resolve access to these areas of native customary
value during the FPIC process.

° Summary of key findings in respect of socio-economic impact
in respect of emergent communities

Jobs will be created through infrastructure development for the palm oil plantation. Subcontractors are
expected to hire their workforce locally. One of the responsibilities of the monitoring committee (a
standing committee of company and community representatives) will be to initiate micro projects
which build the capacity of the local workforce. The jobs being created will fall under two categories:
temporary, which are those lasting for a limited amount of time (ie. road construction) and permanent,
more sustainable roles (harvesters, maintenance workers, social workers, administration, health and
safety). This infrastructure development is likely to generate a dynamic economy in the region.

Employment Number
Permanent
Plantation
Maintenance 357
Harvest 475
Team Leaders 80
Technical Assistants 10
Managers 2
Mechanics
Mechanic 4
Workshop Leader 1

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 15

Employment Number
Administrative
10

TOTAL 939
Subcontractor
Land clearance 60
(Temporary)
Construction road 50
(Temporary)
Construction camp n.c.
(Temporary)
Security (Permanent) 10

TOTAL 120

À number of concerns on the part of the village communities were identified pertaining to the influx of
foreign population in the area. The most significant concerns raised include:

+ failure to follow the local customs;

+ generation of land disputes;

+ disappearance of customs, because of integration with the new populations;

+ dispute over the distribution of jobs created, which would hurt local communities for the benefit
of newcomers;

- failure to follow the 5km strip (buffer zone) that could accommodate the activities of local
communities;

+ many of the jobs are not attractive to local communities without a minimum guarantee to them
(minimum wage, respect of the Labour Code, benefits, etc.).

+ failure to follow the specific requirements of local communities made during the public
consultation meetings;

Issues raised by stakeholders and assessors comments

During and subsequent to the Social and Environment Impact Assessments there were two public
consultations in January and March 2012. These public consultations involved representatives of the

local,

provincial and national administration, village chiefs, local inhabitants, and representatives from

both Ecosphere and Olam Palm Gabon.

The major concerns and responses for addressing them are discussed below:

1.

16

Villagers consistently opined that due to the possibility of impacts on livelihoods Olam Palm
should enhance basic infrastructure for the villages affected by the plantation development
such eleciricity, clinics, schools, houses etc. However the provincial authorities frequently
intervened here saying that Olam cannot be considered a substitute for the government but
will certainly develop an appropriate social programme that benefits the villages

Villagers recognized that some villages were impacted more than others and were perceived
as the focus of Olam's social programme. They demanded equitable employment
opportunities across all 12 villages. Olam reassured villages that all 12 villages would be
considered when employment was offered.

Villagers were concerned about the denial of access rights to areas where they hunted,
plantations they had within the concession and access to sacred sites. They demanded buffer
zones 50 that they could maintain their activities such as agriculture, hunting and fishing and
access to sacred sites. Some government authorities were also concerned about reduced
protein intake due to a decrease in hunting. They were reassured by social experts
associated with the SEIA and Olam representatives, that Olam would address these
concerns within the FPIC process through the delineation of areas of native customary value
and provide compensation to villages claiming land on the concession.

Several villages had initially opposed the project due to a lack of awareness of tis benefits.
But now after perceiving the opportunities, they support the project but will continue to monitor
the benefits accruing to them.

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012
À number of meetings took place in Libreville and Mouila, as shown below.
Stakeholder consultation in Libreville

A process of consultation of stakeholders (ANPN, CARPE, DGEPN, PAPPFG, WCS, WWF) of the
project proposed by Olam Palm Gabon, was undertaken by the firm Proforest in Libreville, on issues
of HCV and local communities, in February 2012. Emerging from the stakeholder consultation the
following concerns, among others, have been issued (full details in Proforest's main HCV report):

+ Verify the existence of certain species of Caesalpiniaceae (Hymenostegia sp.) in the project
area;

Develop a management plan of the great apes (gorillas, chimpanzees);

Develop a strategy for managing conflict with elephants;

Assess in greater detail the populations of priority species with appropriate methods.

Assess the amount of carbon in the project area by the method approved by Gabon;

Consider potential archaeological and historical sites present in the project area;

Develop a management plan for pesticides and fertilizers in the project Olam Palm Gabon;
Evaluate through detailed hydrological modelling and direct verification the full extent and
duration of seasonal flooding.

+ Take into account the requirements of local communities;

Public consultations in major community groupings of the project area of Mouila

A public consultation by the company Olam Palm Gabon in the area of Mouila was held over two
phases, 10 to 16 January 2012, and 8 to 9 March 2012. The objective of Phase | was:

+ Toinform the local communities on the impending implementation of the project Olam Palm
Gabon in their area;

+ To exchange with local communities on the early impacts identified following the socio
economic study, and participatory mapping conducted in the villages of the area;

+ To consult with people on the project implementation in their respective villages, and obtain

their free and shared consent or refusal.

The second phase of public consultation consisted of a review of the findings of socio-economic
surveys and participatory mapping with communities presented in the first phase, with administrative
authorities of the province of Ngounié.

Photo 1: Public consultation in Doubou. Photo 2: Public consultation in Saint-Martin of Apindfji.

The following parties took part in the public consultation (Phase I for the Department of Tsamba-
Magotsi :
+ The Secretary General of the Prefecture representing the Prefect;
+ __ The Secretary General of the County Council representing the Chairman of County Council;
+ The Head of the Department of agriculture appointed by the Director of the province's
agricultural Ngounié;

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 17
+ __ The Brigade Commander;

+  Residents of several villages located in the  vicinity of the project.
For the Department of Douya-Onoye:

+ __ The Secretary General of the Prefecture representing the Prefect;

+ The Chairman of the County Council;

+ __ The Secretary General of the County Council;

+ An Officer of the Provincial Forestry representing the agricultural provincial director.

+ __ The Head of the agricultural sector commissioned by the director of the agricultural province;

+ __ The Brigade Commander;

+ __ The Deputy Brigade Commander;

+ __ Residenits of several villages located in the vicinity of the project.

The participation in the second phase of the consultation involved all the administrative authorities of
the province of Ngounié, the public and the leaders of 12 villages (Ningui being absent). The list of
participants in the public consultation, the minutes of meetings and the Minutes of the circumstance,
are appended to the SEIA report.

5. Summary of assessment findings for HCV
assessments

+ Data sources and quality

The data sources used in the HCV assessment are primarily the expert reports developed by
Ecosphere consultants based on their field assessments, supplemented extensively by Proforest's
background knowledge and consultations with independent experts. Data quality issues include:

° Poor available background data on the hydrology, rainfall, topography, social and biodiversity
of this area of Gabon, which has been little-studied.

° Field studies conducted during the rainy season, severely hampering faunal assessments in
particular, and preventing access to the more difficult terrain close to the Ngounié River.

° Initial refusal of some villages to participate in social assessments.

e HCVtoolkits employed

The HCV National Toolkit for Gabon was the main HCV reference document for this study. The HCV
tool kit and the Gabonese National HCV Interpretation were used as guiding documents. The
Gabonese National HCV Interpretation is still in draft form and there is no direct guidance on the
identification of HCVS in grasslands or on the management of HCVSs in the context of industrial scale
oil palm plantations. Therefore, Proforest conducted consultations with experts and accompanied the
SEIA technical staff during field studies in order to provide guidance on the interpretation of field
survey results and to determine the status of HCVS in the Mouila concession site.

e Decisions on HCV status and related mapping

Potentially
present

HCV1.1_| Protected areas |__|

HCV 1.2 Concentrations of rare, threatened or
endangered species

HCV Description Present Absent

HCV 1.3 | Concentration of endemic species

HCV 1.4 | Seasonal concentrations of species
HCV2 Large landscape level forests

Rare, threatened or endangered
HCV 3 ecosystems | |

18 NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012

HCV 43 Forest areas providing natural barriers to
destructive fire

Forest areas fundamental to meeting basic
needs of local communities

HCV6 Forest areas critical to local communities
traditional cultural identity

HCV 4.1 | Forest areas critical to water catchments
HCV 4.2 | Forest areas critical to erosion control Es

HCV 5

A detailed map of HCV management areas is provided below (but subject to changes after the
completion of further hydrological modelling and validation by an independent expert). lt requires a
detailed hydrological model of the floodplains and ground-truthing to set aside HCV 3 flooded forests.
The map below provides a draft spatial plan designed to meet the objectives of biodiversity
conservation for HCV 1, HCV 3 and HCV 4. The plan outlines a contiguous conservation area
spanning the concession, with three main features:

° À large area of seasonally flooded forest and savannah in the NW (Igegi/Ngounie
floodplains);

° The low-lying and poorly drained, seasonally flooded portion of the “Central Bowl”;
À 300+ m buffer along most of the length of the Ngounie River.

This map will also need to be combined with HCV 5 and HCV 6 area (e.g. see Figure 1 & 2).
Significant areas of HCV 3 and HCV 4.1 forest are linked in two places through the use of habitat
corridors, which are essential for the proposed Great Ape management plan. The corridor linking the
“Central Bowl” to the Igegi floodplain should be crossed by a single, narrow road to provide access to
the plantation area closest to the Ngounie (area C on map below). The broad floodplains of the main
tributary rivers have also been included as HCV 3 and HCV 4.1 conservation areas, whilst riparian
buffers have been added to the streams outside of the conservation areas.

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012 19
SPATIAL CONSERVATION PLAN FOR HCV 1,3 AND 4, MOUILA LOT 1

(Seasonally flooded
savannah area providing

habitat for buffalo, elephant,
and other grazing ungulates

Broad floodplains of

he Rembo and its
(ributaries

er
1

Legend :
e  Viage
Road
TNT River
Buffer 300 m
Buffer 50 m

(Conservation Area For HOV 1,34

[1 Nursery 25 Ha

Projection : UTMWGS 84 Zone 32 S

Fioodplain of the Igegi river
land trbutaries

Conservation corridor between
“Central bol” and Igegi/Ngounie
floodea forests

Conservation coridor between
‘Central bowl” and Dakar!/Ngounie
Hiooded forests

Fiooded forest of
ne “Central bou

Elevaton
egetation Class

om

En

ne -

20

NPP Summary of SEIA & HCV Assessments for Olam International Ltd

May 2012
Implementing the conservation spatial plan

Phase 1 of land clearance and planting should start in the south, close to the
proposed nursery site, and prioritise savannah clearance and young secondary
forest until further work has been done on the hydrology and drainage.

Phase 2 should progress in Area B, with extensive savannahs and where most
forest is degraded terra firma.

Phase 3 of land clearance in Area C requires a much better understanding of the
hydrology of that area, as the cockpits and mounds form a complex
microtopography.

Clearance should not go beyond the areas that have had forest inventories
(especially area C) until it has been demonstrated that sufficient terra firma land is
available to justify expansion, and until the full hydrological model has been
prepared and ground-truthed.

Clearance should generally proceed from South-East to North-West, allowing
animals to take refuge along the Ngounie River and within the proposed
conservation areas.

HCV

Potentially

Present Absent

Description Present

1.1

HCV Protected Areas | Absent |

HCV Concentrations of rare, threatened, endangered or
1.2 endemic species: The seasonally flooded forests are
and dominated by two unknown species of Caesalpiniaceae
HCV (Hymenostegia sp. and Cynometra sp.), which are of
1.3 significant national interest. Since neither species has
been previously recorded in Gabon, they may be new
species (possibly narrow endemics), or representatives
of the genus at the limit of their distribution outside of
the country. Their presence and dominance in the
flooded forests warrants a precautionary approach until
we know more about them. Populations of these
species are considered HCV 1.2 and 1.8.

The streams and rivers of the concession have a high
species richness and contain a number of fish which
were recorded for the first time in the Ngounié basin
(Labeobarbus micronema, Parauchenoglanis
pantherinus, Parauchenoglanis altipinnis and
Parauchenoglanis punctatus), and one which is a new
record for Gabon (Barbus collarti). We consider the fish
assemblage in the rivers and streams to be an HCV 1.2
and possibly HCV 1.8 in the Gabon context

The concession harbors a number of rare, threatened
fauna species and species with total protection under
Gabonese law. The presence of great apes and
elephants whether singly or in populations is always of
conservation concern, even if it is not at the threshold
of an HCV in the national context.

HCV_ | Seasonal concentrations of species: During national
14 consultations we were not able to reach a consensus,
but there are strong indications that flooded forests are
important spawning and feeding areas for fish
species, which were determined to be HCV 1
assemblages; therefore we consider flooded forest
areas also to be potential HCV 1.4.

HCV

Large landscape level forests

NPP Summary of SEIA & HCV Assessments for Olam International Ltd

May 2012

21
Description Present

Potentially
Present

Absent

Rare, threatened or endangered ecosystems:
Seasonally flooded forests cover extensive areas along
the Ngounié river and floodplains of the smaller
permanent and seasonal rivers and streams. They are
dominated by unknown species of Hymenostegia sp.
and Cynometra sp. (Caesalpinaceae) and play a very
important role in maintaining water quality of streams
and in the spawning of the unique fish assemblage
found within the site. It is also possible that these
Hymenostegia flooded forests are characteristic of a
small region of Gabon; therefore, they represent a
unique and valuable habitat and meet the criteria of
nationally or regionally significant ecosystems; we
consider Flooded Forests characterised by
Hymenostegia sp., Caesalpiniaceae and Olacaceae
to be HCV 3 ecosystems. The rivers and streams that
feed into the flooded forests are part of the same
hydrological system and are also HCV 3.

HCV
4.1

Forest areas critical to water catchments: There are
many pollution-sensitive invertebrates in the rivers and
streams that form the basis for the food chain which
maintains a unique assemblage of fish (HCV 1.2/1.3).
Fishing forms an important part of the livelihoods of
several villages, and provides a significant source of
the protein and a very important source of income for
local people. The rivers and streams which are
important for fishing, and those which irrigate
seasonally flooded forests, are considered to be
HCV 1.4.

Forest areas critical to erosion control

Forest areas providing natural barriers to
destructive fire

Forest areas fundamental to meeting basic needs
of local communities: In this assessment we consider
that a wide range of forest resources are important to
local communities. Overall, the communal village forest
territories are considered HCV 5 because they provide
critical resources for livelihood security.

HCV

Forest areas critical to local communities’
traditional cultural identity: Forests occupy an
important place in the culture of villages around the
Mouila concession. Participatory mapping showed that
most villages surrounding the concession have
culiurally significant and sacred sites which overlap
with the concession. These sites, which include
cemeteries, old villages and sacred lakes, are
considered as HCV 6.2.

22

NPP Summary of SEIA & HCV Assessments for Olam International Ltd

May 2012

HCV Management Recommendations

HCV Present

Threats

Management recommendations

1.2 and 1.3
Concentrations of rare,
threatened,
endangered or endemic
species

Habitat loss
Pollution/sedimentation
increased fishing pressure

Ecosystem level
management: spatial
planning and plantation
management — see HCV 3
and HCV 4.1

Locally important
rare/threatened species

Habitat loss
Hunting/disturbance
Human/wildlife conflict

Spatial planning

Great Ape management plan
Elephant management plan
Hunting controls

8. Rare, threatened or
endangered
ecosystems

Habitat loss
Pollution

Spatial planning

HCV 3 delimitation

Land clearance protocols
Plantation chemical/waste
control system

4.1 Watershed services

Riparian/seasonal stream
loss

Chemical pollution
(pesticide & fertilizer)

Spatial planning

Riparian delimitation
Plantation chemical/waste
control system

5. Local people’s basic
needs

Loss of access rights
Damage to resources
Social conflicts

FPIC procedure
Community land agreement
+ demarcation

Negotiated access rights
Alternative livelihoods
(particularly protein)

6. Cultural value

Loss of access rights
Damage to resources
Social conflicts

FPIC procedure
Community land agreement
+ demarcation

Negotiated access rights

NPP Summary of SEIA & HCV Assessments for Olam International Ltd

May 2012

23

° Free, Prior and Informed Consent

The process to obtain FPIC among villages surrounding the concession is an on-going process which has
commenced. From the 6 steps recommended for completing the FPIC process, each of which have
several key components, the social team of Olam Palm Gabon have completed the following actions
against each step:

1. Step 1(SEIA): The SEIA has been submitted to the Director General of Environment, subsequent to
public consultations informing all stake-holders about the impacts of the project and addressing any
concerns raised. The SEIA also includes a study for the impact of the project on subsistence activities
(farming, hunting, gathering, collection and fishing) in and around the concession area and the
recommended action to mitigate this.

2. Step 2: (Elaboration of the FPIC process to stakeholders): The details of the FPIC process have been
elaborated to local communities and relevant provincial and national government agencies. An
information campaign on impacts of the project is presently underway. A register of information
requested, issues, claims and complaints has been opened in the offices of Olam, the Prefectures of
Mouila and Fougamou and villages potentially affected by the project. Furthermore a list of all stake-
holders is maintained and a record of communications, consultations and actions arising from these, is
regularly updated.

8. Step 3: (Identification of stakeholders, definition of participative modes of consultations, representation
and negotiations): À steering committee to monitor and guide the FPIC process has been established.

4. Step 4 (Identification of the persons affected by the project and estimation of indemnification required):
An agricultural inventory was carried out to identify owners of crops, plantations and timber permits within
the concession, allowing Olam Gabon to plan for indemnification of owners in accordance to Gabonese
law.

The last two steps, 5 and 6, facilitate obtaining free, prior and informed consent from the villagers and
other stakeholders formally, validated through a social contract and a ritualization ceremony. Carrying out
each action is supported by documentary evidence signed by the relevant stakeholders and Olam Palm
Gabon.

24 NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012
Internal responsibility

This document is the summary of SEIA (Social and Environmental Impact Assessment) and HCV (High
Conservation Value) assessments for the 35,354 hectares area north of Mouila proposed for
development of oil palm plantations by Olam Palm Gabon and has been accepted by the Management of
Olam Palm Gabon. We the undersigned accept responsibility for the assessments and summary.

Signed on behalf of HCV Assessors

Signed on behalf of SEIA assessors

Chaise STEART

feceereke L'reker

Ecosphere SARL, Gabon Proforest Ltd, UK

The assessment results for the SEIA and HCV assessments carried out by Ecosphere SARL and
Proforest Lid. Summarized here are accepted as part of the guidelines for managing the Olam Palm
Mouila concession of 35,354 hectare in Ngounie Province, Gabon.

(aude À EE

Alexandra Booth
Manager-Sustainability
Palm Division, Olam International

NPP Summary of SEIA & HCV Assessments for Olam International Ltd
May 2012

25
